USCA11 Case: 19-14374    Date Filed: 01/08/2021   Page: 1 of 14



                                                                   [PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14374
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket Nos. 0:19-cv-62498-WPD,
                         0:09-cr-60245-WPD-6


RAFAEL FERNANDEZ GARCIA,


                                                          Petitioner-Appellant,


                                  versus


UNITED STATES OF AMERICA,


                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 8, 2021)

Before GRANT, LUCK, and ED CARNES, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-14374      Date Filed: 01/08/2021    Page: 2 of 14



      The opinion previously issued in this appeal, Garcia v. United States, No.

19-14374, 2020 WL 6789038 (11th Cir. Nov. 19, 2020), is vacated and this revised

opinion is substituted for it.

      Rafael Fernandez Garcia, proceeding pro se, appeals the denial of his second

or successive 28 U.S.C. § 2255 motion challenging his conviction for conspiring to

use a firearm during and in relation to a drug trafficking crime or a crime of

violence, in violation of 18 U.S.C. § 924(o). The district court denied him a

certificate of appealability (COA), and we construe his timely notice of appeal as

an application for one. See 11th Cir. R. 22-1(b). We may issue a COA only if

Garcia “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). He has not.


                                          I.

      In June 2009 an informant tipped off the police about a group of people who

were committing home invasion robberies and kidnappings in south Florida. The

informant introduced an undercover investigator to one of the robbers, Garcia’s

codefendant Amaury Hernandez. The ruse was that the investigator worked for

some drug traffickers in the area. The investigator told Hernandez that the

traffickers he worked for had mistreated him, so he wanted to find some people to

rob their stash house and steal 50 kilograms of cocaine. In return for setting up the

robbery, the investigator asked for a 10-kilogram cut of the drug proceeds.
                                          2
            USCA11 Case: 19-14374     Date Filed: 01/08/2021    Page: 3 of 14



Agreeing to the robbery, Hernandez said that he had a crew he could put together

to do it.

       Garcia was one member of that crew, and he and the other members met to

discuss their plan to rob the stash house. The plan was that Garcia and two other

robbers would go into the house first, dressed as police officers. Two armed

robbers would follow them and use firearms to control the stash house guards. On

the day of the robbery, Hernandez, the informant, and the investigator all rode

together toward the stash house followed by a convoy of three cars containing the

rest of the robbery crew. Garcia was in one of those three cars.

       As the convoy was traveling to the stash house, law enforcement agents

intercepted it and arrested all of the robbers. In one of the cars, they found a 12-

gauge shotgun and a .380 caliber handgun. One member of the crew was carrying

five 12-gauge shotgun shells. Garcia was not carrying a firearm or ammunition.

       After his arrest, Garcia was indicted on five counts. Count 1 charged him

with conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a);

Count 2 charged him with conspiracy to possess five kilograms or more of cocaine

with intent to distribute it, in violation of 21 U.S.C. §§ 841(a)(1) and 846; Count 3

charged him with attempted possession of five kilograms or more of cocaine with

intent to distribute it, in violation of 21 U.S.C. §§ 841(a)(1) and 846; Count 4

charged him with conspiring to use a firearm during and in relation to a drug

                                           3
           USCA11 Case: 19-14374          Date Filed: 01/08/2021      Page: 4 of 14



trafficking crime or a crime of violence, in violation of 18 U.S.C. § 924(o); and

Count 5 charged him with actually using a firearm during and in relation to a crime

of violence, in violation of 18 U.S.C. § 924(c).

       The case went to trial and the jury returned a general verdict finding Garcia

guilty of Counts 1 through 4 but not guilty of Count 5. On Count 4, which was the

§ 924(o) charge, the court had instructed the jury that it could find Garcia guilty

only if it found that he had committed the crime of violence in Count 1 or the drug

trafficking offenses in Counts 2 or 3. The jury’s verdict did not specify which of

those crimes was the predicate offense for Count 4. The district court entered

judgment on the verdict and sentenced Garcia to a total of 292 months in prison,

which included a concurrent statutory-maximum term of 240 months in prison on

Count 4. Garcia’s convictions and sentence were affirmed on direct appeal. See

United States v. Garcia, 445 F. App’x 281 (11th Cir. 2011).

       In September 2019 Garcia filed in this Court an application under 28 U.S.C.

§ 2255(h) for permission to file a second or successive motion to vacate, set aside,

or correct his federal sentence under 28 U.S.C. § 2255. 1 He challenged his




       1
        Garcia needed permission to file a § 2255 motion because he had already filed an earlier
§ 2255 motion in 2012, attacking the same judgment. See Garcia v. United States, No. 0:12-cv-
60614, 2012 WL 12951431 (S.D. Fla. July 16, 2012); Mot. Under 28 U.S.C. § 2255 to Vacate,
Set Aside or Correct Sentence by a Person in Federal Custody, Garcia v. United States, No. 0:12-
cv-60614 (S.D. Fla. Apr. 5, 2012).

                                               4
           USCA11 Case: 19-14374          Date Filed: 01/08/2021      Page: 5 of 14



§ 924(o) conviction (Count 4), contending that one of the underlying predicates —

conspiracy to commit Hobbs Act robbery (Count 1) — no longer qualifies as a

crime of violence under the residual clause of § 924(c)(3)(B), in light of United

States v. Davis, 588 U.S. __, 139 S. Ct. 2319 (2019), which held that

§ 924(c)(3)(B) is unconstitutionally vague. See Davis, 588 U.S. at __, 139 S. Ct. at

2336. 2 We granted Garcia’s application in part and allowed him to proceed in the

district court with a challenge to his conviction on Count 4 because his application

made a prima facie showing that he met the statutory criteria of § 2255(h)(2) with

respect to that challenge. 3

       Without requiring a response from the government, the district court denied

Garcia’s second or successive § 2255 motion on the merits because he could not

show that his § 924(o) conviction was predicated solely on conspiracy to commit

Hobbs Act robbery. The court noted that the jury had found Garcia guilty of all

three predicate offenses, and the Hobbs Act conspiracy to rob the stash house and

steal 50 kilograms of cocaine was “inextricably intertwined” with the conduct that


       2
        Garcia also raised a Davis challenge to his conviction for conspiracy to commit Hobbs
Act robbery (Count 1), but this Court denied his application as to that claim.
       3
         Under § 2244(b)(3) and § 2255(h), an applicant must make a prima facie showing that
his second or successive § 2255 motion is based on either “newly discovered evidence that, if
proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear
and convincing evidence that no reasonable factfinder would have found the movant guilty of the
offense” or “a new rule of constitutional law, made retroactive to cases on collateral review by
the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h)(1)–(2). Garcia’s
second or successive application relied on the new rule of constitutional law factor.
                                               5
          USCA11 Case: 19-14374        Date Filed: 01/08/2021    Page: 6 of 14



formed the basis of the two drug trafficking charges. The district court denied a

COA.

                                           II.

       To obtain a COA, Garcia must make “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, “a district court

has rejected the constitutional claims on the merits, the showing required to

satisfy § 2253(c) is straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct.

1595 (2000). Reasonable jurists would not find a claim that is foreclosed by

binding circuit precedent to be debatable. Hamilton v. Sec’y, Fla. Dep’t of Corr.,

793 F.3d 1261, 1266 (11th Cir. 2015).

       Garcia’s § 2255 motion challenged his conviction for violating 18 U.S.C.

§ 924(o). That statute provides: “A person who conspires to commit an offense

under [18 U.S.C. § 924(c)] shall be imprisoned for not more than 20 years, fined

under this title, or both . . . .” Id. Section 924(c) prohibits using or carrying a

firearm during and in relation to, or possessing one in furtherance of, “any crime of

violence or drug trafficking crime.” Id. § 924(c)(1)(A).

       In Davis the Supreme Court invalidated part of § 924(c)’s definition of a

crime of violence: the so-called residual clause, which covered any offense “that

                                            6
         USCA11 Case: 19-14374        Date Filed: 01/08/2021    Page: 7 of 14



by its nature, involves a substantial risk that physical force against the person or

property of another may be used in the course of committing the offense.” Id.

§ 924(c)(3)(B); see Davis, 139 S. Ct. at 2336. After Davis, to qualify as a crime of

violence an offense must “ha[ve] as an element the use, attempted use, or

threatened use of physical force against the person or property of another.” Id.

§ 924(c)(3)(A). Davis did not, however, affect the definition of a drug trafficking

crime, which includes “any felony punishable under the Controlled Substances

Act.” Id. § 924(c)(2).

      Garcia’s indictment alleged three different predicates for the § 924(o)

charge: the crimes charged in Counts 1, 2, and 3. Counts 2 and 3 — which,

respectively, charged Garcia with conspiring to possess with intent to distribute

five kilograms or more of cocaine and attempting to possess with intent to

distribute that amount of cocaine — are unquestionably drug trafficking crimes

because they are felonies punishable under the Controlled Substances Act. See id.

§ 924(c)(2); 21 U.S.C. §§ 841(a)(1), 846. But Count 1, which charged Garcia with

conspiring to commit Hobbs Act robbery, is not a crime of violence after Davis.

See Brown v. United States, 942 F.3d 1069, 1075–76 (11th Cir. 2019). Nor is it a

drug trafficking crime. As a result, if Count 1 were the only predicate for Garcia’s

§ 924(o) conviction, his conviction would be invalid and would have to be vacated

under Davis. But it wasn’t.

                                           7
           USCA11 Case: 19-14374           Date Filed: 01/08/2021       Page: 8 of 14



       We have addressed similar circumstances before, in the context of

applications to file second or successive § 2255 motions. In In re Gomez, 830 F.3d

1225 (11th Cir. 2016), the petitioner had been charged with a § 924(c) offense

predicated on two drug trafficking crimes, conspiracy to commit Hobbs Act

robbery, and attempted Hobbs Act robbery. Id. at 1226–27. The jury returned a

general guilty verdict on the § 924(c) charge. Id. at 1227. Because we could “only

guess which predicate the jury relied on,” and because it was unsettled under our

precedent at the time whether conspiracy to commit Hobbs Act robbery was a

crime of violence, we allowed the petitioner to file his second or successive § 2255

motion. Id. at 1228. A few years later, in In re Cannon, 931 F.3d 1236 (11th Cir.

2019), we reached the same conclusion under materially similar circumstances,

allowing the petitioner to challenge his § 924(o) conviction in a second or

successive § 2255 motion. See id. at 1243.

        In some ways Garcia is in the same position as the petitioners in In re

Gomez and In re Cannon. His indictment alleged multiple predicate offenses for

the § 924(o) charge, and Davis establishes that one of those offenses is not a crime

of violence. The jury returned a general verdict on the § 924(o) charge, meaning it

is unclear which predicate offenses the jury relied on.4


       4
         We recently held that a district court’s jury instructions can resolve any ambiguity about
the predicate offenses for a § 924(c) or (o) conviction. See In re Price, 964 F.3d 1045, 1048–49
(11th Cir. 2020). The jury instructions in this case, however, do not cure the ambiguity because,
                                                8
           USCA11 Case: 19-14374           Date Filed: 01/08/2021        Page: 9 of 14



       What makes this case different, however, is the burden of proof that Garcia

must meet. A petitioner who moves in the court of appeals for authorization to file

a second or successive application under § 2244(b), like the petitioners in In re

Gomez and In re Cannon did, must make only a prima facie showing that the

statutory requirements of § 2255(h) are satisfied in order to receive authorization

for the district court to consider his application. See § 2244(b)(3). Garcia did that

and his § 2244(b) application was granted. He was authorized to and did file in the

district court, but he failed to prevail on the merits there, which puts him in a

different position than Gomez and Cannon were in.

       As a § 2255 movant, Garcia bears the burden of proving that he is actually

entitled to relief on his claims. See Beeman v. United States, 871 F.3d 1215, 1222

(11th Cir. 2017). He must do more than make just a prima facie showing; he

“must show that — more likely than not —” his § 924(o) conviction was

predicated only on a crime that is not a crime of violence or a drug trafficking

crime. Id.; see also In re Cannon, 931 F.3d at 1243 (“Cannon, as the movant, still

bears the burden of proving the likelihood that the jury based its verdict of guilty in

Count 3 solely on the Hobbs Act conspiracy, and not also on one of the other valid




as we have mentioned, the jury was instructed that it could find Garcia guilty under § 924(o) if it
found that he committed either the “crime of violence charged in Count 1” (conspiracy to
commit Hobbs Act robbery) or “the drug trafficking offense charged in either Counts 2 or 3.”
                                                 9
         USCA11 Case: 19-14374        Date Filed: 01/08/2021    Page: 10 of 14



predicate offenses identified in the count (four drug crimes and two carjackings).”)

(citing Beeman, 871 F.3d at 1222).

       The district court determined that Garcia had failed to meet his burden “to

show that the jury based its verdict solely on the Hobbs Act Conspiracy.” Garcia

argues that the district court should have assumed that his § 924(o) conviction was

based only on the one invalid predicate offense, and not on either or both of the

two valid ones, because conspiracy to commit Hobbs Act robbery is the “least

culpable” of the three. But, even assuming it is, we have focused on the “least

culpable” criminal act only when determining whether an offense categorically

qualifies as a crime of violence, not when determining which crime is the predicate

for a defendant’s § 924(c) conviction. See, e.g., United States v. Innocent, 977

F.3d 1077, 1085 (11th Cir. 2020) (citing Moncrieffe v. Holder, 569 U.S. 184, 190–

91, 133 S. Ct. 1678 (2013)). The jury was not instructed that it could only convict

on the least culpable or serious alternative and there is no reason to assume that it

did.

       Garcia also argues that when the district court determined that he had failed

to carry his burden of showing the jury relied solely on the conspiracy offense as

the predicate for its § 924(o) guilty verdict, it violated Alleyne v. United States,

570 U.S. 99, 115–16, 133 S. Ct. 2151, 2162–63 (2013) (holding that facts that

increase mandatory minimum sentences must be submitted to the jury and found

                                          10
         USCA11 Case: 19-14374       Date Filed: 01/08/2021    Page: 11 of 14



beyond a reasonable doubt). For support, Garcia relies on the In re Gomez

opinion, which said in dicta that:

      [t]he way Gomez’s indictment is written, we can only guess which
      predicate the jury relied on. It’s possible that we can make a guess
      based on the PSI or other documents from Gomez’s trial or sentencing.
      But Alleyne expressly prohibits this type of “judicial factfinding” when
      it comes to increasing a defendant’s mandatory minimum sentence.

830 F.3d at 1228. It is the last sentence of that passage that Garcia latches onto for

support. But whatever importance that statement may have in another context, it

does not apply here.

      Garcia’s § 924(o) conviction did not increase any mandatory minimum

sentence, see § 924(o) (providing that a person who conspires to commit an

offense under § 924(c) “shall be imprisoned for not more than 20 years, fined

under this title, or both”), so there was no forbidden Alleyne judicial factfinding.

In fact, as the district court pointed out, “Garcia would still be serving the same

292 month sentence” regardless of his § 924(o) conviction because he was

sentenced to 292 months imprisonment on the drug trafficking counts to run

concurrent with the 240 month sentence on his § 924(o) conviction and the 240

month sentence on his Hobbs Act conspiracy conviction. He was sentenced at the

low end of his guidelines range, and his § 924(o) conviction did not result in an

increase to a mandatory minimum sentence.




                                          11
         USCA11 Case: 19-14374       Date Filed: 01/08/2021    Page: 12 of 14



      Alleyne wouldn’t help Garcia anyway because the district court did not

make a factual determination of the sort described in Alleyne. Instead, the court

concluded that the predicate offenses were “inextricably intertwined” — all three

were based on the same robbery plan and the actions taken in furtherance of that

plan. As a result, Garcia did not meet his burden of proving that the jury relied

solely on the Hobbs Act conspiracy when it found him guilty of violating § 924(o).

      We discussed the significance of intertwined predicate offenses in In re

Cannon, but only in dicta. We noted that “the substance of Cannon’s § 924(o)

firearm conspiracy conviction is that he and his co-conspirators agreed to, and did,

possess a firearm in furtherance of an agreement to rob drug dealers’ stash houses

and to distribute any narcotics stolen during those robberies.” 931 F.3d at 1243.

We observed that there was “some indication that the jury’s § 924(o) verdict did

not rest solely on” one of the predicate offenses, conspiracy to commit Hobbs Act

robbery, “because (1) the robberies were inextricably intertwined with the charged

conspiracy to possess with intent to distribute cocaine and marijuana, and (2) the

jury found the narcotics conspiracy proven beyond a reasonable doubt.” Id. at

1243–44. But we left those issues for the district court to consider in the first

instance. Id. at 1244.

      The district court here did something we could not do in In re Cannon: it

considered in the first instance the factual overlap among Garcia’s predicate

                                          12
         USCA11 Case: 19-14374       Date Filed: 01/08/2021    Page: 13 of 14



offenses. Garcia was charged in Count 1 with conspiracy to commit Hobbs Act

robbery by “tak[ing] cocaine from an individual [he] believed to be engaged in

narcotics trafficking . . . .” As we recognized in his direct appeal, Garcia was

“fully aware” that the goal of the conspiracy was to commit the robbery to get the

cocaine. Garcia, 445 F. App’x at 283. All indications are that the jury did not rely

solely on the Hobbs Act conspiracy predicate, in light of the three predicates being

wrapped up in the same plan to rob the stash house to steal a large amount of

cocaine, and the jury found that those three predicate offenses were all proven

beyond a reasonable doubt. There is simply no indication in the record that

Garcia’s § 924(o) conviction was predicated only on the Hobbs Act conspiracy

charge, nor does he make any factual argument or point to any evidence in the

record that it was.

      “Where, as here, the evidence does not clearly explain what happened . . .

the party with the burden loses.” Beeman, 871 F.3d at 1225 (quoting Romine v.

Head, 253 F.3d 1349, 1357 (11th Cir. 2001)). Garcia failed to “show that — more

likely than not —” his § 924(o) conviction was predicated only on a crime that is

not a crime of violence or a drug trafficking crime. See Beeman, 871 F.3d at 1222.

For that reason, reasonable jurists would not find that “the district court’s

assessment of the constitutional claims [was] debatable or wrong,” see Slack, 529

U.S. at 484, 120 S. Ct. at 1604.

                                          13
            USCA11 Case: 19-14374         Date Filed: 01/08/2021       Page: 14 of 14



                                               III.

       For those reasons, we DENY a certificate of appealability and DISMISS the

appeal. 5




       5
         Garcia filed a document that we construe as a motion for leave to file an out-of-time
reply brief, and that motion is DENIED AS MOOT.
                                               14